Citation Nr: 0819911	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-17 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury claimed as bilateral foot condition.

2.  Entitlement to service connection for psoriasis of 
bilateral hands, legs, and feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956, including service in the Korean War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran was scheduled to present testimony before a 
Hearing Officer at the RO in October 2005.  However, the 
veteran requested to have this hearing postponed.  The 
veteran was then scheduled to present testimony before a 
Hearing Officer at the RO in January 2007.  However, the 
veteran once again requested to have this hearing postponed.

In January 2007, the veteran requested a video conference 
hearing before a Veterans Law Judge, in lieu of an RO 
hearing.  The veteran was scheduled to present testimony at a 
video conference hearing before a Veterans Law Judge in May 
2007.  However, the veteran failed to report to the hearing.  
As the record does not contain further explanation as to why 
the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for the hearing to be withdrawn.  See 
38 C.F.R. § 20.704 (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

In January 2001, the veteran received a letter from the 
Social Security Administration (SSA), notifying him of his 
entitlement to receive SSA disability benefits beginning in 
December 2000.  Neither the SSA decision awarding benefits 
nor the medical records used in reaching that determination 
are of record.  The SSA decision and associated records could 
be pertinent to the veteran's claims and should therefore be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such evidence 
in determining whether to award disability compensation 
benefits).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The medical evidence of record establishes that, since 1990, 
the veteran has been treated for skin conditions affecting 
his hands and feet, including eczema, hyperkeratosis, 
dermatitis, and psoriasis.  He has also been treated for 
psoriasis affecting his legs.

The Board notes that most of the veteran's service medical 
records (SMRs) and all of his service personnel records 
(SPRs) are unavailable.  The National Personnel Records 
Center (NPRC) has indicated that they were destroyed in the 
fire at that records storage facility in 1973.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
these service records and, given the responses from the NPRC, 
that additional efforts would be futile.  38 U.S.C.A. § 
5103A(b).  In a case such as this, where complete SMRs and 
SPRs are unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

The few available SMRs do not contain any complaints, 
diagnoses, or treatment of cold injuries, residuals of cold 
injuries (to include a bilateral foot condition), or 
psoriasis of bilateral hands, legs, and feet.  However, the 
veteran contends that, during his service in Korea, he 
experienced extremely cold temperatures, and as a result, he 
could never keep his hands and feet warm and they were 
freezing all the time.  See VA Form 21-4138 dated October 25, 
2004; see also VA Form 21-4142 dated October 25, 2004.  He 
also states that, while serving in Korea, "I was in gases 
but don't know what kind[,] but I do remember I itched real 
bad."  See VA Form 21-4138 dated October 25, 2004.  More 
specifically, he claims to have worked in water supply in 
Korea, working with chemicals and water purification.  See VA 
Form 21-4142 dated October 25, 2004.  He says that when he 
came back to the United States after his Korean service, he 
could no longer wear combat boots and instead wore low 
quarter boots.  See id.  Today he wears special shoes for his 
feet from the VA.  See VA Form 21-4138 dated October 25, 
2004.

The Board notes that the record does not contain any medical 
opinions that address a connection between the veteran's 
alleged in-service experiences and his current disabilities.  
The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines that 
such measures are necessary to decide the claim on appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  In view of the 
evidence above, a VA medical examination and nexus opinions 
are warranted in order to fully and fairly evaluate the 
veteran's claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the SSA and 
request that it provide any records 
pertaining to the veteran's award of 
Social Security benefits, including the 
SSA decision and the medical records 
relied upon concerning that decision.  
Associate the request and all records 
received with the claims file.  If 
these records are unavailable from the 
SSA, then a negative reply is 
requested.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
disabilities at any time since 
departure from active service in 
February 1956.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If any records are 
unavailable, then a negative reply is 
requested.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of his claimed conditions.  It 
is imperative that any examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  
The VA examiner is requested to offer 
an opinion as to:

(a).  Does the veteran currently have 
a bilateral foot condition and/or 
psoriasis of his bilateral hands, 
legs, and feet?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a bilateral foot 
condition, is it as least as likely as 
not that such condition had its onset 
during his period of active service 
from February 4, 1954 to February 3, 
1956, or was it caused by any incident 
(including cold exposure) that 
occurred or may have occurred during 
such active service?

(c).  If the examiner finds that the 
veteran has psoriasis of his bilateral 
hands, legs, and feet, is it as least 
as likely as not that such condition 
had its onset during his period of 
active service from February 4, 1954 
to February 3, 1956, or was it caused 
by any incident (including chemical 
exposure) that occurred or may have 
occurred during such active service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claims on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

